Citation Nr: 0513746	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  97-24 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for headaches due to 
head trauma, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for dizziness and/or 
benign paroxysmal positional vertigo due to head trauma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1994.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

By a rating decision issued in December 1994, the veteran was 
granted service connection for a cervical spine condition, 
which was assigned a disability evaluation of 20 percent, 
effective in March 1994, the date of the original claim.  In 
October 1996, based on medical evidence, the RO proposed to 
reduce the veteran's disability rating for this condition 
from 20 percent to 10 percent.  By a rating decision issued 
in December 1996, the RO reduced the disability evaluation of 
the cervical spine to 10 percent, effective March 1, 1997.  
The veteran's representative filed a notice of disagreement 
(NOD) in December 1997, which stated, "[the veteran] 
disagrees with the VARO decision to reduce his disability 
benefits."  A statement of the case was issued in April 
1997, and the veteran filed a timely substantive appeal in 
June 1997.  In November 1998, the RO issued another rating 
decision, which restored the previously assigned 20 percent 
disability evaluation for the veteran's cervical spine 
condition, and assigned an effective date of March 1, 1997, 
the effective date of the reduction to 10 percent.

Although the veteran filed a timely substantive appeal as to 
the issue of entitlement to a restoration of the initial 20 
percent disability rating, the grant of a 20 percent rating 
retroactive to the effective date of the decrease represents 
a complete grant of the benefit sought on appeal.  Thus, the 
Board does not have jurisdiction over that issue.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(Board cannot possess jurisdiction over an issue where a 
rating decision constituted a full award of the benefit 
sought on appeal).  However, the Board notes that the 
veteran's representative indicated in correspondence dated in 
January 2000, that the issue of an increased rating for the 
service-connected cervical spine disorder was in appellate 
status.  However, as noted above, the issue that had been 
perfected on appeal was that of restoration of a 20 percent 
rating for the veteran's service-connected cervical spine 
disorder; a claim for an increased rating was never filed.  
However, the Board views this correspondence dated in January 
2000 as a claim for an increased rating for the veteran's 
service-connected cervical spine disorder.  In this regard, 
the RO addressed this issue in a rating decision dated in 
January 2005.  If the veteran is in disagreement with this 
action, he has one year from the date he was notified of this 
action to initiate an appeal to the Board.  38 C.F.R. 
§ 20.302 (2004).   


FINDINGS OF FACT

1.  The veteran experiences occasional headaches as due to 
head trauma.

2.  The veteran's service-connected dizziness and/or benign 
paroxysmal positional vertigo as due to head trauma, from 
November 12, 1996 to June 9, 1999, is manifested by some 
dizziness, tinnitus, and blurred vision, but not staggering.

3.  The veteran's service-connected dizziness and/or benign 
paroxysmal positional vertigo as due to head trauma from June 
10, 1999, is manifested by intermittent dizziness, but no 
staggering.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected headaches due to head 
trauma have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 
(2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected dizziness and/or benign 
paroxysmal positional vertigo due to head trauma have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.87, 4.124a, Diagnostic Code 8045-6204 (1998); 38 
C.F.R. §§ 4.87, 4.124a, Diagnostic Code 8045-6204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2001, November 2003, June 2004, August 
2004, September 2004 and December 2004 that VA would obtain 
all service personnel and service medical records, VA medical 
records, and any other medical and employment records about 
which the veteran notified them.  The veteran was advised 
that it was his responsibility to either send employment 
records and medical treatment records from his employer and 
private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The veteran 
requested a videoconference hearing before the Board, and 
notice was sent in January 2001 that one had been scheduled 
to take place in February 2001.  The veteran failed to report 
for this hearing.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was scheduled for him in January 1997.  Subsequent VA 
examinations for residuals of the veteran's head trauma were 
accorded him in May 2003 and June 2003.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in a statement of the 
case and three supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).


Service medical records show that the veteran sought 
treatment for head trauma in February 1991.  In March 2001, 
the veteran sought treatment for a headache that had lasted 
approximately three weeks.  The veteran at that time also 
complained about his vision, nausea, vomiting, numbness and 
tingling, and that he had awakened at night because of his 
symptoms.  The veteran denied vomiting, and his vision was 
recorded as 20/20 on the left and 20/15 on the right.  In May 
1991, the veteran again reported having a headache.

In December 1994, the veteran was granted service connection 
for "headaches and dizziness due to head trauma," and a 10 
percent disability rating, effective in March 1994, was 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In 
November 1996, the veteran filed a claim for an increase in 
this 10 percent rating.  An April 1997 rating decision 
confirmed and continued the 10 percent rating for the 
veteran's headaches and dizziness.  The veteran appealed this 
decision.  By a rating decision issued in January 2005, the 
RO recharacterized the veteran's service-connected residuals 
of head trauma, granting a 10 percent disability evaluation 
for headaches due to brain trauma under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-8100, and also granted a 10 percent 
disability evaluation for dizziness and/or benign paroxysmal 
positional vertigo due to head trauma under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 and 38 C.F.R. § 4.87, 
Diagnostic Code 6204, both evaluations effective November 12, 
1996, the date of the veteran's claim of entitlement to an 
increased rating.

The Board observes that the veteran's claim for an increased 
disability rating is now applicable to both issues, as 
separate and distinct.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Increased rating for headaches due to head trauma.

The veteran's service-connected headaches due to head trauma 
is currently evaluated at 10 percent disabling under the 
provisions of Diagnostic Code 8045-8100.  Diagnostic Code 
8100 pertains to migraine headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  Id.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Id.  A 50 percent evaluation is warranted 
for migraines with very frequent and completely prostrating 
and prolonged attacks that produce severe economic 
inadaptability.  Id.  The Rating Schedule does not provide 
for higher than a 50 percent evaluation for headaches.  Id.

A July 1996 VA treatment note indicates that the veteran 
reported getting daily headaches in the morning.  He reported 
that the headaches lessened "as the day goes on."  Upon VA 
examination in January 1997, the veteran complained of 
chronic headaches since his in-service head trauma, and that 
the headaches worsen with sudden head movement.  The 
veteran's cerebellar examination was within normal limits.  
The VA physician's impression was that the veteran had post-
traumatic headaches.

A May 1997 VA treatment note indicates that the veteran 
reported chronic headaches.  The examiner referenced a 
computed axial tomography (CAT) scan from 1995, which was 
noted as "within normal limits."  Conservative management 
was recommended.  At a VA examination conducted in February 
1998 for an un-related condition, the veteran reported that 
he did not have a history of migraine headaches.  A December 
1999 VA treatment note, regarding another condition, shows 
that the veteran reported "he's been having chronic 
headache," which was relieved "somewhat" by a prescription 
medication.

A private emergency treatment report from May 2000 shows that 
the veteran was hit upon the head with a bottle while at a 
bar.  He denied loss of consciousness, nausea, or vomiting.  
The veteran was noted to be awake, alert, and oriented.  
Tympanic membranes were clear bilaterally, and his oropharynx 
was clear.  The assessment was "scalp laceration."  The 
veteran did not report headaches, but did report a history of 
"[b]ack pain secondary to a fall while in the military."

A VA neurological examination was conducted in May 2003.  The 
VA physician summarized, in detail, the VA medical evidence 
to date.  The physician took a detailed account of the 
veteran's medical history, which is recorded in the report.  
Further, the physician conducted both a physical examination 
of the veteran, as well as a mental status examination.  
There were no contemporaneous reports of headaches.  The 
physician opined, "[o]n the basis of the information 
currently available, I am not able to identify any residual 
change consequent upon service-connected incidents."  The 
physician noted that the veteran's service medical records, 
as well as certain other private medical records, were not 
available for review prior to the examination.

A VA magnetic resonance imaging (MRI) scan of the veteran's 
brain, conducted in June 2003, indicates that the veteran had 
minimal T2 hyperintensity in periventricular white matter, 
which may have represented mild small vessel ischemic changes 
or demyelination, but the examiner stated that there was "no 
acute intracranial abnormality."

The VA physician who conducted the May 2003 neurological 
examination offered an addendum to that report dated in 
November 2004, after having reviewed the records he noted 
missing during the first examination.  After additional 
summaries of the veteran's service medical records and other 
medical records to date, the physician noted the veteran's 
complaints of dizziness, but there was no specific complaint 
of headaches noted in the report.  The physician interpreted 
x-rays of the skull taken in May 2003 and from various views.  
He stated that the x-rays demonstrated no fracture to the 
skull, and that there were normal mastoids and a normal 
osseous skull base.  The physician indicated that the June 
2003 MRI was, in his opinion, abnormal, but that the 
abnormalities seen by him were "quite likely to be 
asymptomatic," and that, "[t]hese lesions are responsible 
for no symptom which the [veteran] has at the present time 
and do not appear to be playing any major part or any 
identifiable part in his current mental functioning."  
However, he noted that there was evidence of intracranial 
pressure, which "may have been responsible for some of [the 
veteran's]... headache."  He then affirmed his previous 
opinion of May 2003, stating that the current physical 
examination failed to show proof of prior injuries.


The veteran's headaches due to head trauma is currently 
evaluated at 10 percent disabling under DC 8045-8100.  
Migraines with characteristic prostrating attacks averaging 
one episode in 2 months over the last several months warrant 
the assignment of a 10 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8100. 
A 30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Id.  There is no 
medical evidence that the veteran's headaches have caused any 
prostrating attacks, let alone on an average of one 
prostrating attack per month.  Consequently, an increased 
disability rating from 10 percent to the next highest rating 
of 30 percent for the veteran's headaches due to head trauma 
is not warranted.

Increased rating for dizziness and/or benign paroxysmal 
positional vertigo due to head trauma.

The veteran filed his claim for increase in November 1996.  
During the pendency of this appeal, VA issued new regulations 
for evaluating disease of the ears and other sense organs.  
These new regulations were effective as of June 10, 1999.  
See 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  Thus, the 
regulation as it existed prior to the change is applicable 
for the period prior to June 10, 1999, and the revised 
regulation is applicable from June 10, 1999, forward.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the criteria in effect prior to June 10, 1999, a 10 
percent evaluation was afforded under Diagnostic Code 6204 
for chronic labyrinthitis characterized as moderate, with 
tinnitus and occasional dizziness.  38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  The maximum evaluation, 30 
percent, was warranted for severe chronic labyrinthitis with 
tinnitus, dizziness, and occasional staggering.  Id.  
Currently, Diagnostic Code 6204 pertains to peripheral 
vestibular disorders.  38 C.F.R. § 4.87, Diagnostic Code 6204 
(2004).

Under Diagnostic Code 6204 as in effect after the regulatory 
change in June 1999, dizziness and occasional staggering are 
to be rated at 30 percent disabling.  Id.  Occasional 
dizziness warrants a 10 percent evaluation.  Id.  A note to 
Diagnostic Code 6204 indicates that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Id.  

Increased rating from November 12, 1996 to June 9, 1999.

A July 1996 VA treatment note indicates that the veteran 
reported experiencing dizzy spells approximately three times 
per week, and which lasted "a few minutes."  The veteran 
stated, "[t]hey are intense; as if I'll pass out."

Upon VA examination in January 1997, the veteran complained 
of headaches, dizzy spells, rhinorrhea, blurry vision, 
optical nystagmus, and lightheadedness, and that these 
symptoms worsen with sudden head movement.  The veteran also 
reported that his tinnitus was worse during headaches and 
visual problems.  The physical examination revealed the 
veteran to be alert, awake and oriented, with clear and 
fluent speech.  There were no obvious signs of trauma to the 
tympanic membranes, nor was there persistency of cephalea.  
There was mildly diminished hearing bilaterally.  The 
cerebellar examination was within normal limits.  The VA 
physician noted that the veteran did have vestibular symptoms 
in the form of tinnitus and ocular nystagmus.

A VA outpatient treatment note from early December 1997 
indicates that there had been an increase in his dizzy spells 
since his last appointment.  Further, a VA outpatient 
treatment note dated in mid-December 1997 shows that the 
veteran reported that he had "occasional tinnitus and some 
dizzy spells since his injury in 1991."  The veteran 
reported that these symptoms were getting worse.

A June 1998 VA audiological and hearing evaluation report 
indicates that the veteran denied inner ear pain and/or 
drainage, but did report that constant bilateral tinnitus and 
"frequent vertigo."  The examiner referenced a CAT scan 
from 1995, which was noted as within normal limits.  The 
examiner stated that the veteran's tympanograms were within 
normal limits bilaterally.  

The veteran's dizziness and/or benign paroxysmal positional 
vertigo due to head trauma is currently evaluated under 
Diagnostic Code 8045-6204, effective from November 1996.  
From November 1996 to June 1999, prior to the revisions to 
the applicable diagnostic codes, the veteran's condition was 
characterized by both tinnitus and dizzy spells.  While it 
can be stated that the veteran's condition was manifested by 
tinnitus and dizziness, there is no medical evidence to 
indicate chronic labyrinthitis with tinnitus, dizziness, and 
staggering during this time period.  As such, the next higher 
disability rating of the maximum 30 percent is not warranted 
for the veteran's dizziness and/or benign paroxysmal 
positional vertigo due to head trauma, from November 12, 1996 
to June 9, 1999.

Increased rating from June 10, 1999.

Diagnostic Code 6204 subsequent to the regulatory changes in 
effect June 10, 1999 pertains to peripheral vestibular 
disorders.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2004).  
Under Diagnostic Code 6204 dizziness and occasional 
staggering are to be rated at 30 percent disabling.  Id.  
Occasional dizziness warrants a 10 percent evaluation.  Id.

A private emergency treatment report from May 2000 shows that 
the veteran was hit upon the head with a bottle while at a 
bar.  He denied loss of consciousness, nausea, or vomiting.  
The veteran was noted to be awake, alert, and oriented.  
Tympanic membranes were clear bilaterally, and his oropharynx 
was clear.  The assessment was "scalp laceration."  The 
veteran did not report dizziness.

Upon VA ocular examination in May 2003, the veteran reported, 
"trouble focusing" during dizzy spells.  The iris, anterior 
chamber, lens, conjunctiva, lids and vessels were all noted 
to be normal on both eyes.  The macula and vitreous were 
clear on both eyes, and the periphery was flat on both eyes.  
A diagnosis of "refractive amblyopia of the left eye" was 
made and attributed to childhood, and a diagnosis of 
"anisometropia:  right eye emmetropic [and] left eye 
hyperopic" was also made.  Paracentral scotoma of the right 
eye was noted, and the examiner stated that there was "no 
abnormality found on ocular examination to explain this 
visual field defect."


Regarding the VA neurological examination from May 2003, 
again, the physician opined, "[o]n the basis of the 
information currently available, I am not able to identify 
any residual change consequent upon service-connected 
incidents."

The June 2003 MRI of the veteran's brain indicates that the 
veteran had minimal T2 hyperintensity in periventricular 
white matter, which may have represented mild small vessel 
ischemic changes or demyelination, but the examiner stated 
that there was "no acute intracranial abnormality."

The November 2004 addendum to the May 2003 neurological 
examination noted the veteran's complaints of "intermittent 
dizziness lasting from a few seconds to what he called as 
long as two minutes."  The physician then opined, "[t]his 
condition has the attributes of benign paroxysmal positional 
vertigo."  The veteran reported that the condition was 
relieved by positional change.

The May 2003 x-rays demonstrated no fracture to the skull, 
and there were normal mastoids and a normal osseous skull 
base.  The physician indicated that the June 2003 MRI was 
abnormal, but that the abnormalities seen by him were "quite 
likely to be asymptomatic," and that, "[t]hese lesions are 
responsible for no symptom which the [veteran] has at the 
present time and do not appear to be playing any major part 
or any identifiable part in his current mental functioning."  
The physician affirmed his previous opinion of May 2003, 
stating that the current physical examination failed to show 
proof of prior injuries.

From June 10 1999, the date of the applicable regulatory 
change, the veteran's condition is characterized by 
intermittent dizziness relieved by positional change.  Under 
Diagnostic Code 6204 dizziness and occasional staggering are 
to be rated at 30 percent disabling and occasional dizziness 
warrants a 10 percent evaluation.  Id.  Whereas the medical 
evidence shows that the veteran experiences intermittent 
dizziness, there is no evidence of staggering.  The next 
higher disability rating of the maximum 30 percent is not 
warranted for the veteran's dizziness and/or benign 
paroxysmal positional vertigo due to head trauma, from June 
10, 1999, and, consequently, a disability rating in excess of 
10 percent cannot be granted.

Accordingly, the Board finds that an evaluation in excess of 
10 percent for the veteran's service-connected dizziness 
and/or benign paroxysmal positional vertigo due to head 
trauma is not warranted under either the previous or revised 
regulations relevant to the applicable time period during the 
pendency of this appeal.

Conclusion

In arriving at the foregoing determinations, the Board has 
considered all the evidence of record, including the complete 
medical history of the veteran's headaches and dizziness, as 
well as current clinical manifestations of the disabilities, 
and their effects on the veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2004).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In reaching these decisions, the Board has considered the 
issue of whether the veteran's service-connected headaches 
and dizziness presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected headaches or dizziness 
markedly interfere with employment beyond that contemplated 
in the assigned rating, warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  The 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 10 percent is provided, respectively, for 
certain manifestations of the issues of service-connected 
headaches and dizziness, but the medical evidence reflects 
that those manifestations are not present in this case.  
Therefore, in the absence of such factors, the RO's decision 
not to submit these claims for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) was 
correct.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 10 percent for headaches due 
to head trauma is denied.

A disability rating in excess of 10 percent for dizziness 
and/or benign paroxysmal positional vertigo due to head 
trauma, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


